Citation Nr: 1630330	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a neurological disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to October 1994, with one year and one month of prior active service.  She also had five years of service in the Reserve Component, with a period of active duty for training (ACDUTRA) from April 1981 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's request to reopen a previously denied claim seeking service connection for a neurological disorder, to include Guillain-Barré syndrome.  

The Veteran initially requested a Board hearing before a Veterans Law Judge, but subsequently withdrew her hearing request in writing in February 2012.  See 38 C.F.R. § 20.704 (2015). 

In a September 2012 decision, the Board reopened the previously denied claim for a neurological disorder and further found that a secondary theory of entitlement had been raised.  Accordingly, the claim was recharacterized as reflected on the present title page.  At such time, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development and it now returns for final appellate review.  Also in September 2012, the Board remanded the issues of entitlement to increased ratings for the Veteran's cervical spine, foot, and skin disabilities for the issuance of a statement of the case.  Such was provided to the Veteran in December 2013; however, she did not perfect an appeal of those issues.  Consequently, they are not before the Board.  Finally, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU); however, in a May 2015 rating decision, TDIU was granted, effective May 16, 2009.  Therefore, as such is a full grant of the benefit sought on appeal with respect to such issue, it is no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran does not have a diagnosed neurological disorder, other than her service-connected bilateral carpal tunnel syndrome, that is causally or etiologically related to any disease, injury, or incident in service, manifested within the prescribed presumptive time period, or is caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a letter in June 2009, sent prior to the issuance of the rating decision on appeal and a September 2013 letter, after which the Veteran's claim was readjudicated in the April 2015 supplemental statement of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Veteran's service treatment and personnel records, post-service treatment records, and Social Security Administration (SSA) records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, the Board reviewed the file in September 2012 and determined the Veteran should be afforded a VA examination in support of her claim, and remanded the case to the AOJ for that purpose.  The requested examination was performed in November 2014.  While the Veteran generally alleged in a February 2015 statement that the examination was inadequate and her representative requested a new examination that is more thorough, conducted by a qualified specialist, and that takes into account records of in-service treatment in his May 2016 brief, the Board finds that such VA examination and accompanying opinion are adequate to decide the issue.

Conversely to the Veteran's and her representative's claims, the report reflects an interview with the Veteran; a review of the record, to include her service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, Board finds there has been substantial compliance with the Board's September 2012 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, such remand directed that the Veteran be provided VCAA notice as to secondary service connection, all correspondence be associated with the Veteran's electronic claims file, obtain outstanding VA and SSA records, and afford the Veteran a contemporaneous VA examination so as to determine the nature and etiology of her claimed neurological disorder.  Thereafter, the Veteran was provided with VCAA notice regarding secondary service connection in a September 2013 letter.  Furthermore, it appears that all correspondence, as well as the identified VA and SSA records, were subsequently associated with the Veteran's electronic claims file.  Finally, the Veteran was afforded a VA examination in November 2014.  Therefore, the Board finds that there has been substantial compliance with the Board's September 2012 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evidence and Analysis

Under applicable law, service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Systemic lupus erythematosus, myelitis, other organic disease of the nervous system, and multiple sclerosis are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service, except for multiple sclerosis which has a 7-year presumptive period.  38 C.F.R. § 3.307(a)(3). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she developed a neurological disorder during active service.  The Board will also consider whether she has a neurological disorder that is caused or aggravated by a service-connected disability.  In that regard, she is service-connected for bilateral pes planus with hallux valgus and bunion deformities, metatarsalgia, and arthritis of the metatarsophalangeal joints of both great toes; tinea pedis, onychomycosis, and eczema of the hands; degenerative arthritis of the cervical spine; and, bilateral carpal tunnel syndrome (CTS).  

Service treatment records (STRs) show the Veteran was treated for numbness and tingling in both arms in July 1994.  Reflexes were normal, and there was decreased sharp/dull sensation.  A bilateral quadrant test was positive for numbness.  The assessment was questionable cervical spine (C-spine) nerve root impingements, with no specific level isolated.

A July 1994 medical board examination report contains normal clinical evaluations of the upper and lower extremities.  On the accompanying medical history report, the Veteran reported leg cramps and pain from her feet to her hip.  The clinician noted that these symptoms were secondary to either hallux valgus or a prior surgery.

In September 1994, the Veteran was treated for numbness and tingling in the bilateral upper and lower extremities.  Fibromyalgia, osteoarthritis, and rheumatoid arthritis were to be ruled out.  

A follow-up visit later that month shows that the Veteran complained of decreased sensation, paresthesia, pain, weakness, and stiffness in both hands, forearms, shoulders, knees, and feet.  These symptoms were associated with frequent small diarrheal stools.  The differential diagnoses included "neuropathy - axonal versus [illegible] ? Guillain-Barré, myopathy, rheumatic disease."  

A September 1994 electromyography (EMG) study was mildly abnormal due to the absence of peroneal F waves, which the clinician noted "suggests a neuropathic process involving upper extremity motor nerves, but electrodiagnosis can be normal in the course of nerve disease."  There was also an incidental finding of right median sensory neuropathy across the wrist.   The clinician wrote that the Veteran "is early in the course of her disease" and that "[i]f it is a neuropathy, a follow-up study in 2-3 weeks will likely reveal more abnormalities."  

The following day, the Veteran received a neurological evaluation.  The impression was atypical bilateral forearm and hand paresthesia.  The clinician determined that cervical radiculopathy needed to be ruled out and that the Veteran's symptomatology was atypical for Guillain-Barré syndrome or other peripheral neuropathy.  In an undated addendum, he noted that the Veteran had an elevated eosinophil count.

In October 1994, the Veteran reported that the paresthesia had improved.  Strength testing was normal.  Vibratory sensation was intact in the upper and lower extremities except for the first and second digits on the left hand.  The impression was resolving neuropathic process.  The clinician wrote "doubt mild Guillain Barré, probably post-viral process."

Later that month, the Veteran reported that she had returned to normal until a few days earlier when chills and fever recurred.  She complained of swollen fingers as well as stiffness and pain in her shoulders, spine, knees, hands, fingers, and elbows.  She denied any paresthesia, weakness, or numbness.  A cervical spine magnetic resonance imaging (MRI) study revealed degenerative changes at C5-C6.  The clinician concluded that the most likely diagnosis was post-infectious poly-arthropathy.  He noted that the Veteran's clinical presentation was not consistent with "PMR, [illegible], inflammatory arthritis."  The clinician indicated that he expected symptoms to abate within 4-6 weeks.  

A November 1994 VA foot examination shows that the Veteran reported paresthesia of eight months' duration.  The symptoms had started with her upper extremities and then progressed to her lower extremities.  The paresthesia was associated with reduced grip strength.  She also reported stiffness and swelling in her hands upon awakening in the morning.  She reported that the paresthesia had somewhat improved since service.  A neurological examination revealed decreased pinprick and light touch in both feet in a glove and stocking distribution extending just proximal to both ankles.  There was decreased pinprick and light touch on the left side to the mid-upper arm, and on the right side to the shoulder.  A motor examination was normal.  There was "give way" upon testing of wrist extension and flexion, as well as elbow flexion and extension, but it was unclear to the examiner whether this represented true muscle weakness.  There was no muscle tenderness.  Phalen's sign and Tinel's sign were positive at both wrists.  Reflexes and coordination were normal.  The impression was peripheral sensory neuropathy with a possible motor component of unclear etiology.  The examiner noted that an underlying system disease such as hypothyroidism, autoimmune process, and amyloidosis needed to be ruled out.  The examiner also diagnosed bilateral carpal tunnel syndrome.

A December 1994 VA general medical examination shows the Veteran complained of paresthesia from her knees to her feet and from her shoulders to her fingertips.  The diagnoses included neuropathy due to an unknown cause. 

Also in December 1994 the Veteran had a VA EMG study that was normal.  However, nerve conduction study (NCS) was abnormal in the bilateral wrists (clinical impression CTS) and borderline right tibia (of unknown clinical significance; cannot rule out residual change after acquired polyneuropathy from which the Veteran had recovered).  

In January 1995 the Veteran had a VA spine examination.  Neurological testing showed normal strength in the upper extremities.  Sensation to light touch was also within normal limits throughout both upper extremities.  The lower extremities were normal through the feet with slight decrease over the stocking distribution of the legs and normal in the thighs.  X-rays of the cervical spine were normal, and deep tendon reflexes (DTRs) were normal.  The examiner noted previous diagnosis of Guillain-Barré syndrome.  The examiner's impression was some myofascial pain in the right trapezial region but no abnormalities noted on examination.

A March 1995 VA treatment note reflects that the Veteran complained of neurological symptomatology of several months' duration that included severe cramping of her right hand, pain and stiffness in her right forearm, and numbness and pain in her calves and feet.  On one occasion several months earlier, she had been unable to get out of bed.  She had experienced one episode of urinary incontinence.  The diagnosis included progressive neurological symptoms of the arms and legs "most likely [illegible] in origin or viral induced neuropathy - self-limited.  Also consider multiple sclerosis or systemic lupus erythematosus - not as likely."  Another physician wrote the following underneath the March 1995 treatment note: "I agree with above.  Although examination is largely benign, possibility of subtle early demyelinating disease or vasculitis remains."

The Veteran was hospitalized by VA for tests later that month to rule out multiple sclerosis.  All data came back negative, and physicians were unable to pinpoint the etiology of her paresthesias.  No further evaluations were planned.

In March 1996 the Veteran testified before the RO's hearing officer in support of her then claim seeking service connection for a neurological condition (she also testified regarding symptoms associated with her service-connected CTS, for which she was pursuing a higher disability rating).  In regard to a neurological disorder other than CTS, the Veteran testified that, while stationed at Fort Bliss, Texas, her legs went numb from the knees down to the point where she could not walk; she was tested by neurologists at William Beaumont Army Medical Center but no diagnosis was rendered.  She continued to have intermittent symptoms thereafter, including urinary incontinence and loss of sensation on one side or the other (arm plus leg).  These symptoms had persisted since 1994, and the cause was still unknown at the time of the hearing.

The Veteran had a VA peripheral nerves examination in April 1996.  The examiner determined that her history and physical examination were not consistent with CTS given the diffuse dorsal and palmar paresthesia with radiation more proximally.  He noted that CTS "does not seem to be her major problem and does not explain the majority of her symptoms."  The examiner noted the Veteran was scheduled for admission for neurological testing to rule out possible Guillain-Barré syndrome, and stated he agreed with that course.

The Veteran had neurological testing later in April 1996 in an effort to diagnose her right and left hand numbness and rule out muscular sclerosis or porphyria.  MRIs of the head and neck were normal and thus appeared to rule out muscular sclerosis.  A physical examination showed extremely brisk bilateral reflexes, which caused the physician to be concerned that the Veteran had an upper motor neuron lesion although there was no Babinski's sign.  In regard to urinary symptoms, the clinician noted the Veteran had been born with four kidneys and a small bladder and had urinary infections as a child.  The physician concluded that, except for a positive Phalen's sign in both wrists, the neurologic examination was normal.  The diagnosis was CTS.  The clinician suggested the Veteran undergo EMG and nerve conduction velocity (NCV) testing but the Veteran stated she was about to move to another stated and did not have time; the clinician recommended the Veteran follow-up in her new home.  The discharge summary listed intermittent paresthesias of unknown etiology.   

An April 1998 treatment note shows that the Veteran continued to complain of occasional leg and hand numbness, as well as occasional urinary incontinence.  Cervical spine X-rays dated in May 1998 were normal.  The impression was "intermittent numbness of hands - ? carpal tunnel syndrome."

In June 1998, the Veteran was treated for numbness of her limbs.  She had reportedly fallen several weeks earlier due to numbness of her left leg.  The diagnosis was history of sensory symptoms left lower extremity with sphincteric symptoms and history of possible Guillain Barré syndrome.

The Veteran was diagnosed with cervical disc disease in October 1998.  A January 1999 MRI of the cervical spine was normal.  A March 1999 MRI of the brain revealed asymmetrical changes of the right occipital lobe and a suggestion of a mild degree of cortical atrophy; the radiologist stated that a mild degree of Sturge-Weber syndrome could not be ruled out.  

In April 1999, the Veteran was diagnosed with history of intermittent numbness in lower extremities and occasional loss of bladder control of unknown etiology.

In an August 1999 VA joints/peripheral neuropathy examination, the Veteran complained of numbness in all extremities, but was not very specific as far as flare-ups or the onset of symptoms.  She reported sometimes feeling weak and numb, which lasted 5-45 minutes.  A sensory examination was remarkable for numbness and decreased sensation to sharp objects in the upper and lower extremities bilaterally.  The Veteran denied any sensation of vibration in the upper and lower extremities.  Reflexes were described as good.  The examiner diagnosed peripheral neuropathy and noted that the Veteran "might deserve" further investigation of the etiology of her neuropathy.

VA X-ray of the skull in August 2000 was normal.  In September 2000, the Veteran had a VA neurology consultation.  The clinician indicated that the recurrent, transient sensory symptoms and incontinence of the bladder and bowels may occur in isolation, noting that the very brief nature of these symptoms with no associated loss of consciousness or any systemic symptoms was difficult to explain on the basis of any neurological condition.  Examination showed evidence of mild sensory neuropathy with distal decreased sensation, but reflexes were brisk.  The examiner opined that, even if the Veteran had Guillain-Barré syndrome six or seven years earlier, it did not explain the symptomatology she had had since then, especially in the absence of any other deficits on examination.  He further opined that there was no evidence of Sturge-Weber syndrome either clinically or by history.  The examiner noted that the head finding was probably developmental and had no clinical significance.  

The Veteran had a VA peripheral nerves examination in August 2001 in which the only recorded complaints were in regard to her hands and fingers; the Veteran denied history of distal paresthesias and distal motor weakness over the lower extremities.  Sensation was diminished in the upper extremities but normal in the lower extremities; motor strength was normal in the upper and lower extremities.  The examiner stated that CTS was not shown; no neurological disorder of the lower extremities was noted.

The Veteran also had a VA cervical spine examination in August 2001 in which she complained of neck pain; she did not complain of cervical radiculopathy.  Examination showed no significant weakness in the arms and normal sensation and reflexes in the upper extremities, although grip strength was reduced.  X-ray of the cervical spine was normal, and MRI showed no cervical stenosis and minimal disc protrusion and osteophyte formation at C5-C6 with impingement on the anterior aspect of the dural sac.  The clinical impression was cervical degenerative joint disease (DJD) and degenerative disc disease (DDD) C5-6; no associated neurological disorder was mentioned.  

An August 2001 EMG revealed that the Veteran had normal motor and sensory responses with normal conduction velocities and F-wave latencies.  The neurologist opined that there was no evidence to suggest any residuals of Guillain-Barré syndrome or CTS.  Another physician opined that the Veteran's symptoms were probably caused by cervical spine pain with radiation rather than CTS.  

At a physical therapy appointment in September 2001 the Veteran indicated that she had some kind of neurological disorder that had never been diagnosed and that she had had urinary and bowel incontinence.  However, there was no mention of either the frequency of the incontinence, or even any indication that the incontinence had continued to occur. 

Neurological examinations were within normal limits in December 2002 and December 2003.  At a VA examination of her cervical spine in April 2004, the Veteran reported subjective weakness in the upper extremities.  Neurologic examination showed subjective decreased sensation in the upper extremities but clinical observations were essentially normal.  The examiner stated there was no clinical finding of a neurological dysfunction.  X-ray of the cervical spine was normal.  VA computed tomography (CT) study of the head in October 2004 was normal.  

A March 2006 orthopedic consultation note contains a diagnosis of "arterial insufficiency?"  The clinician wrote:  "Doesn't seem to be ortho might consider NCS [if] this continues and her blood flow studies are okay."

The Veteran had VA peripheral nerves examination in a June 2007 in which she reported numbness in both legs during service and one episode of urinary incontinence.  Her symptoms never worsened.  She experienced weakness in both lower extremities 1-3 times per month.  The examiner noted that the Veteran was service-connected for CTS, but found minimal reference to this diagnosis in VA treatment records.  However, she had voiced complaints of bilateral upper extremity numbness and tingling to neurology several times.  The examiner noted that the August 2001 EMG was normal.  Upon examination, right grip strength was mildly decreased.  Tinel's testing was positive bilaterally.  There was no significant weakness in the arms or legs.  Muscle tone and leg raising were normal.  Deep tendon reflexes were also normal.  There was abnormal plantar flexion Babinski testing on the left.  There was decreased sensation in the distal area of the left toes and distal area of all fingers.  Vibration was decreased in the distal area of the left foot.  There was reduced sharp/dull sensation of all fingers and toes.  The diagnosis was chronic transient sensory neuropathy of the lower extremities, etiology unknown.

Also in June 2007 the Veteran had a VA examination of the cervical spine, in which the examiner stated there was no associated neurological dysfunction.  

In May 2008 the Veteran had a VA general medical examination for evaluation of multiple service-connected disabilities, including the cervical spine.  The Veteran complained of weakness in the arms and grips and intermittent pain radiating down the arms.  Neurological examination showed normal motor strength and DTRs.  Grip strength was slightly reduced bilaterally.  Muscle strength was 5/5 against resistance in all extremities.  Sensory was diminished in the left foot and all fingers.  X-ray of the cervical spine was normal.  The examiner did not make a neurological diagnosis.

The Veteran had a VA recheck in August 2009 following surgery on her left foot.  In relevant part, she complained of weakness and atrophy of her legs and forearms and generalized weakness all over; she reported having been diagnosed with Guillain-Barré some years earlier.  She also complained of painful muscle spasms, sharp pains in the arms and sides, difficulty with walking and balance, difficulty with dexterity and incontinence of bladder and bowel.  Examination showed fair strength in the grip and knees and some muscle atrophy in the proximal lateral legs.  The clinician's assessment was proximal muscle wasting, worsening.

The Veteran presented to the VA women's clinic in August 2009 complaining of urinary incontinence, citing history of Guillain-Barré syndrome.  She denied numbness, and neurological examination was grossly normal.   

A September 2009 MRI of the cervical spine revealed moderate central left disc herniation/extrusion/focal osteophyte at C5-C6 producing effacement and slight flattening of the left aspect of the cord significantly increased from the 2001 study.  A brain MRI showed two nonspecific hyper-intense foci in the left cerebral hemisphere without mass-effect or enhancement.

An October 2009 neurological evaluation for multiple sclerosis found "no specific peripheral or central cause to explain [the Veteran's] symptoms."  The physician noted that, while the long duration and intermittent sensory symptoms suggested the possibility of demyelinating condition like multiple sclerosis, the MRIs and CSF [cerebrospinal fluid] showed no evidence of this."

The Social Security Administration (SSA) issued a decision in October 2009 that granted the Veteran SSA disability benefits based on bilateral foot disability (primary diagnosis) and DDD of the cervical spine (secondary diagnosis).  Careful review of the medical evidence associated with the SSA file shows the Veteran was treated for neurological complaints, but does not show diagnosis of cervical radiculopathy or any other neurological disorder. 

The Veteran had a VA general medical examination in April 2010.  In regard to the cervical spine, she complained of spasms of neck pain down her arms, causing a tingling sensation.  She denied bowel or bladder problems.  She also complained of dexterity problems and weakness in the hands associated with the service-connected CTS.  Examination showed decreased muscle strength (4/5) in all four extremities.  DTRs were normal.  Sensation was decreased in the lower extremities but normal in the upper extremities.  The examiner diagnosed DDD of the cervical spine but did not diagnose an associated neurological deficit.

During appointments at the VA women's clinic in October 2010 through April 2011, the Veteran denied urinary problems and numbness.  Neurologic examination on those occasions was grossly normal.

The Veteran had a VA physical therapy (PT) consult in October 2010 in which she complained of cervical pain radiating down the upper extremities; she also complained of shoulder pain and weakness in the hands.  Hand strength was initially good but decreased diffusely.  The Veteran also complained of spinal pain but did not exhibit pain behaviors.  During subsequent PT visits in November 2010 through January 2011, the Veteran complained of numbness and tingling in the upper extremities, and examination showed reduced motor strength (3+ to 4-/5).  

The Veteran had VA surgery in March 2011.  During the admission process, she denied neurologic or sensory problems, and the clinician stated the Veteran does not have a neurologic disease.

The Veteran had a VA examination of the cervical spine in July 2011 in which she endorsed paresthesias but denied numbness.  Examination showed normal DTRs and sensory; motor strength was normal (5/5) except for left ankle (3/5).  X-ray of the cervical spine showed no significant abnormalities.    

The Veteran presented to the VA neurology clinic in April 2013 to follow up her complaint of chronic sensory and gait problems.  She complained of increased sensory problems in the right arm and balance problems; she denied new bowel or bladder symptoms but noted rare incontinence for many years.  The neurologist referred the Veteran for MRI, which is of record.  The neurologist stated that the MRI showed mild bilateral CTS but did not show cervical radiculopathy.  The neurologist also stated that, although the MRI showed CTS this did not explain all the Veteran's symptoms.  The neurologist's impression was chronic intermittent sensory symptoms with no etiology found.

The Veteran had a VA examination in November 2014, performed by a neurologist who reviewed the claims file.  The neurologist noted the Veteran's medical history in detail, particularly noting that the Veteran is currently asserting she has Guillain-Barré syndrome that became manifest in service and has been intermittently symptomatic since service.  The examiner noted that she herself had treated the Veteran on several occasions for her symptoms since 2000.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  Musculoskeletal examination showed no evidence of muscle wasting (muscle bulk was consistent with height and body stature) and fairly good strength in the arms and legs, except proximally in the legs that improved with encouragement.  Neurologic examination showed decreased sensation in the feet and toes; reflexes were brisk.  The Veteran was noted to limp to the left side.  

The examiner's impression was history of sensory and motor symptoms in 1994 that were of undetermined etiology at the time.  In regard to a current neurological disorder, the examiner stated the Veteran does not have multiple sclerosis or residuals of Guillain-Barré syndrome.  The examiner stated that Guillain-Barré syndrome was not confirmed in 1994, and even if the Veteran had Guillain-Barré syndrome in 1994, she does not have residual symptoms of such disease.  Specifically, the examiner stated as rationale that, if the Veteran did have Guillain-Barré syndrome in 1994, it was mild at the time and unlikely to cause residual symptoms; also, residual symptoms would not be expected to be intermittent.  The Veteran's CTS can cause fluctuating symptoms in the hands and forearms, and the Veteran's gait impairment is likely related to her feet with hallux valgus.

The Veteran sent a letter to the Board in February 2015 complaining that the VA examiner cited above expressed to the Veteran that she was not familiar with Guillain-Barré syndrome and was accordingly fearful to make such a diagnosis; however, the VA examiner is a neurologist and provided very specific statements regarding Guillain-Barré syndrome, suggesting her familiarity with the disease.  The Veteran also stated the examiner had mischaracterized her as not having suffered falls, whereas she has had several documented falls associated with numbness of the legs.  To that end, she submitted several VA treatment notes that documented recent falls in April 2013 and July 2014.  However, the treatment records also show that the fall in April 2013 was due to instability of the left ankle and the fall in July 2014 was due to instability of the left knee; accordingly, there is no indication that the VA examiner was unaware of any material fact at the time of the November 2014 VA examination.

As documented in Virtual VA, the Veteran presented to the VA neurology clinic in March 2015 complaining of severe pain and weakness in the right leg.  The neurologist's impression was probable right lower lumbar radiculopathy secondary to disc displacement and stenosis in the lumbosacral spine.  The Board notes that the Veteran is not service-connected for a thoracolumbar spine disability.  

Review of the evidence above shows the Veteran has been diagnosed with CTS, for which she is service-connected, as well as probable right lower lumbar radiculopathy secondary to disc displacement and stenosis in the lumbosacral spine; however, she is not service-connected for a lumbar spine disorder.  There is no competent diagnosis of any other neurological disorder, although several diagnoses (notably muscular sclerosis and Guillain-Barré syndrome) have been considered and discarded over time. 

In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In the instant case, the Board finds that the Veteran has not submitted a claim for which service connection can be considered.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim).  The Veteran is shown to have neurological symptoms of undetermined etiology, but service connection cannot be based on symptoms alone, without a diagnosed underlying disease or injury.  See e.g. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted).  

The Veteran asserts on appeal that, since she was diagnosed with Guillain-Barré syndrome, she should be granted service connection now, retroactive to 1994.  The Board disagrees.  The competent and uncontroverted opinion of the VA examiner establishes that the Veteran did not have a confirmed diagnosis of Guillain-Barré syndrome in service and does not have current symptoms suggestive of residuals of such disease.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of her correspondence to VA and her statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Veteran's symptoms during and after service are adequately documented in STRs and post-service treatment records, the Veteran's lay evidence is offered for the purpose of establishing a relationship between her symptoms and service.  An injury during service may be verified by medical or lay witness statements; however, the presence of a current disability requires a medical diagnosis, and, where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran asserts that she has Guillain-Barré syndrome, but it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this regard, the Veteran, as a lay person, is not competent to offer a diagnosis of Guillain-Barré syndrome, or any other neurological disorder, as she does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of neurological testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of Guillain-Barré syndrome, or any other neurological disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

In regard to secondary service connection, the Veteran has service connection for a cervical spine disability, but there is no evidence of record showing that she has radiculopathy or other neurological associated with that disability; in fact, the medical treatment and examinations records consistently show the Veteran's symptoms are not representative of cervical radiculopathy.  There is no suggestion that the Veteran's neurological symptoms may somehow be related to any service-connected disability other than the cervical spine.  Moreover, while she was noted to have probable right lower lumbar radiculopathy secondary to disc displacement and stenosis in the lumbosacral spine, she is not service-connected for a lumbar spine disorder, nor has she ever claimed service connection for such disorder.  Accordingly, service connection on a secondary basis is not warranted.

In sum, based on the evidence and analysis above, the Board finds the Veteran does not have a diagnosed neurological disorder, other than her service-connected bilateral carpal tunnel syndrome, that is causally or etiologically related to any disease, injury, or incident in service, manifested within the prescribed presumptive time period, or is caused or aggravated by a service-connected disability.  Accordingly, the criteria to establish entitlement to service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.



ORDER

Service connection for a neurological disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


